UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4387



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY EUGENE BUNCHE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-03-233-BO)


Submitted:   October 19, 2005          Decided:     November 22, 2005


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gary   Eugene     Bunche      appeals     his   jury   conviction     of

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1), 924 (2000) and resulting sentence as an armed

career criminal to 210 months in prison followed by five years of

supervised    release.       We   find   no    reversible      error    and   affirm

Bunche’s conviction and sentence.

           Bunche    first    contends        the   district    court    committed

reversible error by permitting the Government to question a defense

witness in cross examination as to her knowledge of the facts

associated with Bunche’s 1999 felony conviction for possessing a

weapon.   Although Bunche stipulated he had been convicted in 1999

of a felony offense punishable by imprisonment for a term exceeding

one year, and that the firearm found by police after they observed

Bunche throwing an object while running away from them had traveled

in interstate commerce, he pled not guilty to possessing the

weapon.   The district court found the witness’ testimony regarding

Bunche’s living arrangements, activities, and demeanor during the

weekend prior to his arrest was character evidence and allowed the

Government to rebut the testimony by inquiry on cross examination

pursuant to Fed. R. Evid. 404(a)(1).

           “A district court’s evidentiary rulings are entitled to

substantial deference and will not be reversed absent a clear abuse

of discretion.”     United States v. Moore, 27 F.3d 969, 974 (4th Cir.


                                      - 2 -
1994).    “We will find that discretion to have been abused only when

the district court acted ‘arbitrarily or irrationally.’”             Id.

(quoting United States v. Ham, 998 F.2d 1247, 1252 (4th Cir.

1993)).    “Evidence of a defendant’s character, while not generally

admissible, may be offered by the government to rebut the character

evidence introduced by the accused.”        Id. at 974 (citing Fed. R.

Evid. 404(a)(1)).    When a defendant “opens the door” by soliciting

favorable opinions about his character, the district court may

properly allow the government to rebut the offered testimony by

inquiry on cross examination into relevant instances of conduct.

Id. (citing Fed. R. Evid. 405(a)).

            Any error “that does not affect substantial rights must

be disregarded.”    Fed. R. Crim. P. 52(a); see also Fed. R. Evid.

103(a).    Nonconstitutional error is harmless when the court “can

say ‘with fair assurance, after pondering all that happened without

stripping the erroneous action from the whole, that the judgment

was not substantially swayed by the error.’”         United States v.

Nyman, 649 F.2d 208, 211-12 (4th Cir. 1980) (quoting Kotteakos v.

United States, 328 U.S. 750, 765 (1946)).        Where the trial judge

has given a limiting instruction on the use of evidence, the fear

that the jury may improperly use the evidence subsides.           United

States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997).

            We conclude that any possible error was harmless.       With

Bunche’s    concurrence,   the   district    court   gave   a   limiting


                                 - 3 -
instruction to the jury that the Government’s questions were not

substantive     evidence,       and   the   Government    presented     no   other

evidence or argument regarding the prior conviction.

              Bunche    next    contends    the   district     court   engaged   in

unconstitutional fact finding by sentencing him as an armed career

criminal.     However, he does not dispute that he has at least three

prior convictions qualifying as “violent felonies” and that they

were “committed on occasions different from one another.”*                   See 18

U.S.C. § 924(e) (2000).           Because the facts necessary to support

both the fifteen-year statutory minimum prison sentence under 18

U.S.C.    §    924(e)    and    the   enhancement      under    U.S.   Sentencing

Guidelines Manual § 4B1.4(b)(3)(B) (2003) “inhere in the fact of

conviction,” there is no error. See United States v. Thompson, 421

F.3d 278, 283, 287 & n.5 (4th Cir. 2005).

              Accordingly, we affirm Bunche’s conviction and sentence.

We   dispense    with    oral    argument    because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED




      *
      Bunche was previously convicted of seven counts of robbery
with a dangerous weapon and three counts of second degree
kidnapping committed on six different occasions.

                                       - 4 -